Citation Nr: 0520145	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for loss of peripheral 
vision of the right eye.

2.  Entitlement to service connection for lung disease, to 
include claimed as emphysema.

3.  Entitlement to service connection for arthritis of the 
hands and ankles.

4.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

5.  Entitlement to an increased (compensable) evaluation for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the united States Air 
Force from October 1959 to June 1968 and from January 1970 
until his retirement in May 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 2000 and April 2000 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

On November 1, 2004, the veteran appeared and testified at a 
hearing before the undersigned  Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  At the hearing, 
the veteran submitted additional evidence in support of his 
appeal and waived initial consideration of the additional 
evidence by the RO.

The Board notes that, in a statement received in April 2003, 
the veteran's representative stated that he wished to reopen 
his claim for service connection for hearing loss in the 
right ear, which had been the subject of a prior final 
disallowance by the RO.  That matter is referred to the RO 
for appropriate action.  

The issue of entitlement to service connection for 
degenerative joint disease of the thoracic spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Loss of peripheral vision of the right eye was not 
present during the veteran's active service.

3.  There is no competent medical evidence relating the 
veteran's loss of peripheral vision of the right eye to any 
incident or manifestation during his active service.

4.   Lung disease was not present during the veteran's active 
service and was not manifested during the year following his 
retirement from active service.

5.  The veteran's current lung disease is a result of his use 
of tobacco products during and after his active service.

6.  Arthritis of the hands and ankles was not present during 
the veteran's active service and was not manifested during 
the year following his retirement from active service.

7.  There is no competent medical evidence relating any 
arthritis of the hands and ankles to any incident or 
manifestation during the veteran's active service.

8.  The numeric designation for the veteran's auditory acuity 
in the left ear is level I.

9.  The veteran is not totally deaf in both ears.




CONCLUSIONS OF LAW

1.  Loss of peripheral vision of the right eye was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  Lung disease, to include claimed as emphysema, was not 
incurred in or aggravated by service.   38 U.S.C.A. §§ 1103, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.300, 3.303 
(2004).

3.  Arthritis of the hands and ankles was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

4.  The schedular criteria for a compensable evaluation for 
hearing loss in the left ear are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters furnished by the RO to the veteran in May 
2001 and June 2003 informed him of the evidence needed to 
substantiate his claims, of the evidence which VA had 
obtained and would obtain, and of the evidence which he 
should submit in support of his claims.  The RO's May 2001 
letter advised the veteran that it was his responsibility to 
submit or identify the evidence needed to support his claims.  
These VCAA notice letters included the first three elements 
of notice listed by the Court in Pelegrini II.  Although the 
RO did not explicitly request that the veteran provide any 
evidence in his possession he thought was relevant to his 
claims, it did, as noted above, advise him that it was his 
ultimate responsibility to support his claims with 
appropriate evidence such that any deficiency in the wording 
of the notice was a harmless error.  The Board also finds 
that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that any VCAA notice 
deficiency did not affect the essential fairness of the 
adjudication of the veteran's claims decided herein and that 
VA has fulfilled the duty to notify pursuant to the VCAA.  
See Mayfield v. Nicholson, No. 02-1077 
(U. S. Vet. App. April 14, 2005).  

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service records of his medical treatment at an Air Force 
medical facility.  In addition, VA afforded the veteran an 
audiological examination to evaluate his hearing loss in the 
left ear.  Because there is no credible indication in the 
record that any current lung disease, loss of peripheral 
vision of the right eye, or arthritis of the hands and ankles 
is associated with an established event, disease, or injury 
while the veteran was on active duty, the Board finds that 
medical examinations and opinions are not necessary to decide 
those service connection claims.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran and his representative have not 
identified any existing additional evidence which might be 
relevant to the claims decided herein.  In a May 2001 
telephone call to the RO, the veteran stated that he had no 
more evidence to submit.  Therefore, the Board finds that 
further assistance is not required with regard to the claims 
decided herein and that those claims are ready for appellate 
review.

II. Legal Criteria

A.  Service Connection  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

When arthritis or active tuberculosis is manifested to a 
compensable degree within one year of separation from active 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

38 U.S.C.A. § 1103 (West 2002), a statute concerning special 
provisions relating to claims based upon effects of tobacco 
products, provides that:

(a)	Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have 
resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service for purposes of this title on the 
basis that it resulted from injury or disease attributable 
to the use of tobacco products by the veteran during the 
veteran's service.
(b)	Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in 
active military, naval, or air service or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in section 1112 or 
1116 of this title.

A regulation pertaining to claims based on the effects of 
tobacco products, 38 C.F.R. § 3.300 (2004), provides that:
(a)	For claims received by VA after June 9, 1998, a 
disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own 
tobacco.
(b)	The provisions of paragraph (a) of this section do not 
prohibit service connection if:
(1)	The disability or death resulted from a disease or 
injury that is otherwise shown to have been incurred or 
aggravated during service.  For purposes of this section, 
"otherwise shown" means that the disability or death can 
be service-connected on some basis other than the 
veteran's use of tobacco products  during service, or that 
the disability became manifest or death occurred during 
service; or
(2)	The disability or death resulted from a disease or 
injury that appeared to the required degree of disability 
within any applicable presumptive period under §§ 3.307, 
3.309, 3.313, or 3.316; or
(3)	Secondary service connection is established for ischemic 
heart disease or other cardiovascular disease under 
§ 3.310(b).
(c) For claims for secondary service connection received by 
VA after June 9, 1998, a disability that is proximately due 
to or the result of an injury or disease previously service-
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service connected under § 3.310(a).

B.  Increased Evaluation for Hearing Loss in Left Ear  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  
38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2004).  

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI 
(2004).  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383(a)(3) pertaining to total 
deafness in both ears.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

III. Factual Background and Analysis

A. Service Connection for Loss of Peripheral Vision of Right 
Eye

The veteran's service medical records are negative for any 
complaint, finding, or diagnosis of any eye disease.  In 
service, the veteran wore eyeglasses to correct refractive 
error.  Refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation 
concerning service connection.  See 38 C.F.R. § 3.303(c) 
(2004).  In a report of medical history for retirement in 
November 1980, the veteran denied having or having had eye 
trouble.  At an examination for retirement in November 1980, 
the veteran's eyes were evaluated as normal.  His uncorrected 
distant vision was 20/20, bilaterally.  His corrected near 
vision was 20/30, bilaterally.

In August 1981, approximately three months after his 
retirement from active service, the veteran was seen at the 
optometry clinic of an Air Force hospital for a complaint of 
sudden loss of peripheral vision in the right eye.  On 
examination, visual acuity was 20/40 in the right eye.  A 
loss of peripheral field of vision of the right eye, 
particularly anteriorly and temporally, was found.   The 
etiology of the veteran's loss of right eye peripheral vision 
was not apparent to the examining optometrist.  The veteran 
was evaluated by an ophthalmologist who found that he had a 
branch retinal artery occlusion (BRAO) which precipitated his 
loss of peripheral vision of the right eye. The veteran was 
referred to a physician who noted that the veteran was rather 
young to have a carotid lesion but ordered an arteriogram.  A 
vascular surgery work-up, including carotid angiography, was 
negative.  The veteran was then referred to an internal 
medicine service, where he underwent a cardiac examination, 
which was completely normal.   

In June 2000, at the Air Force hospital optometry clinic, it 
was noted that the veteran had an altitudinal visual field 
defect of the right eye which was probably due to a BRAO of 
the right eye dating back to 1981.

The veteran has alleged that in service while he was re-
fueling helicopters on two occasions some aviation fuel 
splashed into his right eye.  He contends that his loss of 
peripheral vision of the right eye is attributable to the 
alleged incidents of having some aviation fuel in his right 
eye.  However, at the hearing in November 2004, when the 
veteran was asked if any physicians had related his loss of 
peripheral vision of the right eye to his military service, 
the veteran replied in the negative.  Furthermore, as a 
layman, the veteran himself is not qualified to offer an 
opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Board finds that the only probative evidence to show a 
link between the veteran's current loss of peripheral vision 
of the right eye and the claimed exposure of his right eye in 
service to aviation fuel would be competent medical evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 
38 C.F.R. § 3.159(a)(1) (2004).  In this case, there is 
absolutely no competent medical evidence that there is any 
causative relationship between the veteran's current loss of 
peripheral vision of the right eye and the claimed exposure 
of his right eye in service to aviation fuel.  There is thus 
no probative evidence in support of the claim and, 
consequently, the Board finds that the preponderance of the 
credible evidence of record is against the claim of 
entitlement to service connection for loss of peripheral 
vision of the right eye, and entitlement to that benefit is 
not established.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004). 



B.  Service Connection for Lung Disease, To Include Claimed 
As Emphysema

The veteran's service medical records are negative for any 
findings or diagnosis of lung disease.  The veteran's service 
medical records, including the report of his examination for 
retirement in November 1980, do show that in July 1977, the 
veteran had a positive reaction to PPD [purified protein 
derivative (of tuberculin)] for which he was treated with INH 
[isoniazid] therapy with good results and that he had no 
complications and no sequelae of the positive reaction to 
PPD.  The veteran's service medical records contain notations 
that he was a heavy cigarette smoker who refused to 
participate in a smoking cessation program.  In the report of 
medical history for retirement in November 1980, the veteran 
denied having or having had tuberculosis, asthma, a chronic 
cough, or shortness of breath.  At the examination for 
retirement in November 1980, a chest X-ray was normal and the 
veteran's lungs and chest were evaluated as normal.

A private chest X-ray in August 1994 showed clear lung fields 
with minimal apical pleural thickening of no clinical 
significance. 

In May 1997, which was 16 years after the veteran's 
retirement from active service, he was seen at a private 
hospital for complaints of progressive shortness of breath 
and left-sided chest discomfort and pleuritic pain.  After 
diagnostic studies were performed, the pertinent diagnoses 
were left-sided pleural effusion probably secondary to slowly 
resolving bronchopneumonia, empyema, and chronic obstructive 
pulmonary disease (COPD).  "Empyema" is suppurative 
inflammation of the pleural space.  See Dorland's Illustrated 
Medical Dictionary (Dorland's) (28th ed., 1994).  There is no 
diagnosis of record of emphysema, which is pathological 
accumulation of air in the lungs.  See Dorland's at 545.

In May 1997, the veteran's private treating physician 
reported that the veteran's lung disease, to include COPD, is 
attributable to his chronic cigarette smoking.  As there is 
no medical opinion of record that the veteran's current lung 
disease had any other cause than tobacco use, the Board finds 
as a fact that the veteran's current lung disease was in fact 
caused by the use of tobacco products in service and after 
service.  As disability resulting from the use of tobacco 
products during service may not be considered service 
connected, see 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2004), the Board finds that there is no basis on 
which service connection may be allowed for the veteran's 
lung disease, to include claimed as emphysema, and 
entitlement to that benefit is not established.  38 U.S.C.A. 
§§ 1103, 1110, 1131 (West 2002); 38 C.F.R. § 3.300, 3.303 
(2004). 

C. Service Connection for Arthritis of Hands and Ankles

The veteran's service medical records are negative for any 
findings or diagnosis of arthritis, to include any arthritis 
of the hands or ankles.  In the report of medical history for 
retirement in November 1980, the veteran denied having or 
having had arthritis, rheumatism, or bursitis, and he also 
denied having or having had bone, joint, or other deformity.  
At the examination for retirement in November 1980, the 
veteran's lower extremities were evaluated as normal and his 
upper extremities were evaluated as normal except for 
excoriations of the right forearm due to a recent dog-bite 
which were non-infected.

In December 1997 at the Air Force hospital, the veteran was 
diagnosed with rheumatoid arthritis, which was found to be 
controlled.  It was noted that some of the IP 
[interphalangeal] joints of his hands were tender.  The Board 
notes that the veteran has not asserted a claim of 
entitlement to service connection for rheumatoid arthritis 
and that there is no diagnosis of record of osteoarthritis of 
the hands or ankles.   As there is no competent medical 
evidence that the veteran's rheumatoid arthritis diagnosed in 
December 1997 affects his hands and is related to an incident 
or manifestation during his active service, and there is no 
competent medical evidence that rheumatoid arthritis of the 
hands and/or ankles or any other form of arthritis of the 
hands and/or ankles was manifested to any degree within one 
year of the veteran's retirement from active service in May 
1981, the Board finds that there is no basis on which service 
connection may be allowed for claimed arthritis of the hands 
and ankles, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).
  


D. Compensable Evaluation for Left Ear Hearing Loss

At a VA audiological examination in December 1999, the pure 
tone threshold average in the veteran's service connected 
left ear was 45 decibels.  The speech discrimination score 
for the left ear using the Maryland CNC word list was 92 
percent.  Auditory acuity in the non-service connected right 
ear was impaired by mild to moderate sensorineural hearing 
loss but the veteran was not totally deaf in the right ear.  

Under Table VI of 38 C.F.R. § 4.85 (2004), the numeric 
designation for the veteran's left ear, based on the results 
of the December 1999 VA audiological examination, is level I 
hearing.  As the veteran is not totally deaf in both ears, 
the numeric designation for his non-service connected right 
ear is also considered to be level I hearing.  See 38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (2004).  Under Table VII , 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004), when both ears have 
level I hearing, the evaluation of service connected hearing 
loss is non-compensable (zero percent).  Therefore, the 
appropriate rating for the veteran's hearing loss in the left 
ear is non-compensable, and he is not entitled to a 
compensable evaluation.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).

The Board  notes that, in support of his claim for a 
compensable rating for hearing loss in the left ear, the 
veteran submitted a report of a private audiological 
examination conducted in October 2004.  However, as the 
report does not indicate that the audiologist who conducted 
the examination was a state-licensed audiologist or that the 
speech discrimination portion of the examination was a test 
using the Maryland CNC word list, the report of that 
examination may not be used for VA rating purposes.  See 
38 C.F.R. § 4.85(a) (2004).   

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims decided herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 



ORDER

Entitlement to service connection for loss of peripheral 
vision of the right eye is denied.

Entitlement to service connection for lung disease, to 
include claimed as emphysema, is denied.

Entitlement to service connection for arthritis of the hands 
and ankles is denied.

Entitlement to an increased (compensable) evaluation for 
hearing loss in the left ear is denied.

REMAND

The veteran's service medical records show that from April 
through August 1977 he was treated for complaints related to 
his left upper extremity and neck.  The final diagnosis was 
cervical disc syndrome.  During this period of time, in July 
1977, he complained of soreness of his left posterior 
thoracic spine area.  X-rays of the thoracic spine were 
normal.  Post-service private X-rays in April 1994 showed 
degenerative joint disease (DJD) of the thoracic spine.  The 
veteran contends that his current (DJD) of the thoracic spine 
is related to the manifestation of soreness in the left 
posterior thoracic spine area in 1977.  The Board  finds the 
record does not contain sufficient competent medical evidence 
to decide the veteran's claim for service connection for DJD 
of the thoracic spine.  Under the provisions of 38 C.F.R. 
§ 3.159(c)(4) (2004), a medical examination and opinion is 
necessary to decide the claim, and this case will be remanded 
for that purpose.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to be scheduled for an 
examination by a specialist in 
orthopedics.  It is imperative that the 
examiner review the pertinent medical 
evidence in the claims file, to include 
the veteran's service medical records.  
After the records review and a clinical 
examination of the veteran, the examiner 
should respond to the following question:  
Is it more likely (greater than 50 
percent probability), less likely (less 
than 50 percent probability), or at least 
as likely as not (50 percent probability) 
that a current disorder of the thoracic 
spine, if found, is etiologically related 
to the veteran's July 1977 in-service 
complaint of soreness in the left 
posterior thoracic spine area?  A 
rationale should be provided for the 
opinion expressed.

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


